Citation Nr: 0104027	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to December 
1982.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
At this time, the RO awarded the veteran service connection 
for this disability effective March 12, 1990.  The Board 
remanded this case in March 1999 for additional development.


FINDING OF FACT

The service-connected hypertension is manifested by diastolic 
pressure predominantly more than 110.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for 
hypertension have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed this claim in March 1990.  At a VA 
examination in April 1990, his blood pressure was 150 
systolic over 110 diastolic (150/110) in the right arm and 
150/120 in the left arm in the sitting position.  In the 
standing position, the blood pressure was 140/110 in the 
right arm and 130/110 in the left arm.  At a VA examination 
in December 1996, blood pressure in the sitting position was 
from 160/80 to 178/130 following a vigorous examination of 
the left shoulder in order to define limitation of motion.  
While he was laying the pressure was 160/120 and while 
standing it was 180/126.  The use of anti-hypertensive 
medication was noted.  In February 2000, the blood pressure 
reading was 146/94 in the right arm and 136/94 in the left 
arm while sitting.  130/92 to 138/96 was noted in the right 
arm while reclining.  At a VA examination in May 2000, the 
readings were 130/94 to 134/94.  Outpatient treatment records 
from both private and VA sources indicate similar readings.

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board finds that it has fulfilled the duty 
to assist based on both the new and old standards.  All 
reasonable efforts to assist the veteran in obtaining 
necessary evidence have been accomplished.  The application 
is substantially complete and the veteran is on notice of 
what medical evidence is needed to substantiate his claim.  
The Board remanded this case in March 1999 for the specific 
purpose of assisting the veteran in the development of this 
claim.  Medical examinations have also been obtained.

Hypertension is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  A 
10 percent rating is warranted if hypertension is manifested 
by diastolic blood pressure predominantly 100 or more, or if 
the systolic pressure is predominantly 160 or more.  A 10 
percent rating is also warranted if the condition requires 
continuous medication for control, and there is a history of 
diastolic pressure predominantly 100 or more.  A 20 percent 
rating is warranted if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more, and a 
60 percent rating is warranted if the diastolic pressure is 
predominantly 130 or more.

Applying the foregoing principles to the facts of the present 
case, the Board finds that the evidence warrants an increased 
rating of 20 percent, but no higher, for hypertension.  When 
the veteran's blood pressure was measured during the initial 
VA examinations, diastolic readings were from 110 to 126.  In 
view of these findings, the disability picture presents a 
question as to which of the evaluations cited above to apply.  
In resolving this ultimate issue, the Board is mindful of the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Given the diastolic readings in excess of 110, shown over a 
period of several years, it is found that the level of 
disability more nearly approximates the criteria required for 
the next higher rating at this time.  38 C.F.R. § 4.7 (2000).  
Consequently, the Board believes that the evidence entitles 
the veteran to a disability rating of 20 percent.  While 
recent diastolic readings have been below 110, the early 
diastolic readings can not be ignored.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If the RO believes that a 
reduction in the 20 percent evaluation is appropriate based 
on the most recent medical evidence of record, the RO may 
reduce this evaluation with proper notice to the veteran.  
However, this issue is not before the Board at this time. 

There is no basis for concluding that the hypertension is 
manifested by diastolic pressure predominantly 120 or more.  
The veteran himself has indicated that he is seeking only a 
20 percent evaluation for this disability.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased rating higher than 20 percent.  Accordingly, the 
veteran's claim for an increased rating, but no higher than 
20 percent, is granted.  The Board apologizes for the delay 
in the adjudication of this claim. 

ORDER

A 20 percent rating for hypertension, but no higher, is 
granted, subject to regulations governing the payment of 
monetary benefits. 


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

